                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


SAFIA BEGUM, on behalf of herself
and all others similarly situated,

         Plaintiff,                                 Civ. No. 20-13321 (KM) (ESK)

         v.                                                    OPINION

MICHAEL HARRISON,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         Safia Begum incurred a debt which Michael Harrison, an attorney
representing the creditor, sought to collect through an action in New Jersey
state court. After the parties settled and dismissed that action, Begum sued
Harrison in this Court asserting a claim under the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. §§ 1692–1692o. Harrison moves to dismiss
the complaint, pursuant to Fed. R. Civ. P. 12(b)(6), arguing that preclusion
principles bar this suit. (DE 8.)1 For the following reasons, the motion to
dismiss is DENIED.
    I.   BACKGROUND
         Begum received medical services from OB/GYN Women’s Wellness and
incurred a debt as a result. (Compl. ¶ 16.) She received these medical services
in Passaic or Bergen Counties, New Jersey. (Id. ¶ 17.)
         Women’s Wellness hired Harrison to represent it as counsel in
connection with efforts to collect the debt from Begum. (Id. ¶ 21; DE 8-3 at 10.)

1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1)
         Mot. = Brief in Support of Harrison’s Motion to Dismiss (DE 8-1)
         Reply = Reply Brief in Support of Harrison’s Motion to Dismiss (DE 15)
Harrison mailed two collection letters to Begum’s home in New York. (Compl.
¶¶ 23–24.) Five days later, he filed a lawsuit, as counsel for Women’s Wellness
as plaintiff, against Begum to collect the debt in the New Jersey Superior
Court, Hudson County. (Id. ¶ 25; DE 8-3 at 10.) 2 Begum answered, asserting
affirmative defenses and third-party claims against her health insurer. (DE 8-3
at 1–9.) Women’s Wellness and Begum settled, and Harrison filed a stipulation
of dismissal on their behalf providing that the “matter is dismissed in its
entirety with prejudice.” (DE 8-5 at 1.)
          Thereafter, Begum sued Harrison in this Court, asserting a single FDCPA
claim based primarily on the allegation that Harrison filed a collection action in
a county where (a) Begum did not reside and (b) the contract was not signed.
(Compl. ¶¶ 45–47 (citing, e.g., 15 U.S.C. § 1692i(a)(2)).) Harrison moves to
dismiss, arguing that the claim is barred by New Jersey’s entire controversy
doctrine, claim preclusion, or issue preclusion. (Mot.)
    II.   STANDARD OF REVIEW
          Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.


2      Thus, the sense in which Begum’s complaint here alleges that Women’s
Wellness “assigned” the debt to Harrison for collection is unclear, and perhaps
inaccurate, in that this fact is not within Begum’s direct knowledge. (Compl. ¶ 21.) The
state collection action was brought by Women’s Wellness as plaintiff and owner of the
debt, with Harrison acting as its attorney.


                                           2
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc). Nonetheless, on a Rule
12(b)(6) motion based on preclusion, I may consider documents filed in a state-
court action. Aliperio v. Bank of Am., N.A., Civ. No. 16-1008, 2016 WL
7229114, at *6 (D.N.J. Dec. 13, 2016), aff’d, 764 F. App’x 236 (3d Cir. 2019)
(per curiam).
III.   DISCUSSION
       Harrison argues that the state-court collection action bars this suit
based on the entire controversy doctrine, claim preclusion, or issue preclusion.
I discuss each in turn.
    A. Entire Controversy Doctrine
       The entire controversy doctrine is a New Jersey-specific doctrine3 that
bars later-filed claims which a party could have asserted in a previous case.
Bank Leumi USA v. Kloss, 233 A.3d 536, 540–41 (N.J. 2020). In essence, the
doctrine is a more robust form of preclusion, “preclud[ing] . . . all claims that a
party could and should have joined in a prior case.” Kaul v. Christie, 372 F.
Supp. 3d 206, 238 (D.N.J. 2019), appeal dismissed, No. 19-1651, 2019 WL
4733531 (3d Cir. June 20, 2019). The doctrine bars a subsequent claim if the
claim “arise[s] from related facts or the same transaction or series of
transactions” that were the subject of the previous suit. United States ex rel.
Charte v. Am. Tutor, Inc., 934 F.3d 346, 352 (3d Cir. 2019) (citation omitted).
       The Third Circuit addressed, albeit in a non-precedential opinion, how
the doctrine applies to similar circumstances. In Jackson v. Midland Funding
LLC, a debt collector (Midland) filed but later dismissed an action in New Jersey
state court to collect a six-year-old debt. 468 F. App’x 123, 124–25 (3rd Cir.
2012). The debtor (Jackson) then commenced a federal action against Midland,
alleging that Midland violated the FDCPA by filing a time-barred collection
action. Id. at 125. The Third Circuit held that the entire controversy doctrine


3      Because the allegedly preclusive judgment comes from a New Jersey court, I
apply New Jersey preclusion principles, including the entire controversy doctrine.
Rycoline Prods. v. C & W Unlimited, 109 F.3d 883, 887 (3d Cir. 1997).


                                          3
did not bar the FDCPA claim because “different operative facts underlie the
federal court action and the state court action.” Id. The state-court action
“sought to collect a debt, and would have explored whether Mrs. Jackson had
incurred that debt, whether she had defaulted on it, and what remedy would
have been appropriate.” Id. at 126. In contrast, “[t]he prosecution and ultimate
withdrawal of the state court proceeding form the basis of the alleged violation
of the FDCPA.” Id. At bottom, the state-court action was about the debt itself,
whereas the federal-court action was about efforts to collect the debt. Id. Thus,
while the actions were related, they did not arise from the same transaction. Id.
       The same can be said here. One can violate the FDCPA by the manner in
which one seeks to collect a valid debt. One can employ entirely legitimate
means to collect a debt that turns out to be mistaken or invalid. The two are
distinct.
       Here, the state-court action was brought on behalf of Women’s Wellness
by its attorney/debt collector, Harrison. The issues in that action were between
the creditor and the debtor, and they concerned the validity and amount of the
debt. Whether counsel, in his role as debt collector, violated the FDCPA in his
selection of venue is distinct from the substantive issues of the amount or
validity of the debt. See Estate of Torsiello ex rel. Torsiello v. McGovern Legal
Servs., LLC, Civ. No. 14-3814, 2014 WL 4758024, at *5 (D.N.J. Sept. 24, 2014)
(considering, when declining to apply the entire controversy doctrine to an
FDCPA action, that FDCPA liability is separate from the validity of the debt).4
This case is about the conduct of the state-court litigation, but the state-court
action was about the underlying debt itself.5


4      Indeed, the defendant’s rejected claim of relatedness in Jackson was a bit more
straightforward. There, the debt collector was both the plaintiff in the state-court
action and the defendant in the federal-court action; here, the creditor itself was the
plaintiff in the state-court action, but the creditor’s debt collector/attorney is the
defendant in the federal-court action.
5      The entire controversy doctrine generally must be invoked by a person who was
a party to the prior suit. Kaul, 372 F. Supp. 3d at 239. But courts will apply the
doctrine if the party was in privity with a party in the prior suit. Id. There is persuasive

                                             4
      Harrison tries to distinguish Jackson by arguing that there, Midland
made an “eleventh-hour withdrawal” of the state-court suit, which, according
to Jackson, “completed the pattern of ‘unfair or unconscionable means’ used
by Midland to attempt to collect the debt.” Jackson, 468 F. App’x at 126. (Reply
at 13–14.) True, the Third Circuit considered that it was actually impossible for
Jackson to have filed a counterclaim in the state-court action based on
Midland’s withdrawal of the action. Jackson, 468 F. App’x at 126. But the
Third Circuit also explained that the alleged FDCPA violation was based on
allegations that “Midland was well aware of the staleness of [Jackson’s] debt”
yet “improperly filed the collection action against her anyway.” Id. In other
words, the Third Circuit’s rejection of the entire controversy doctrine did not
hinge on the fact that the FDCPA violation was not completed in time for
Jackson to file FDCPA claims in the state-court action. Indeed, Judge
Thompson, applying Jackson, held that the doctrine did not bar an FDCPA
claim based on misrepresentations of the debt in pleadings filed in a state-
court collection suit—conduct that was certainly complete in time for the
debtor to assert claims based thereon. Torsiello, LLC, 2014 WL 4758024, at *5.
Thus, Harrison has pointed out a distinction without a difference.
      At bottom, it is not fair to apply the doctrine here. The doctrine’s
“application is left to judicial discretion,” and “[a] court should not preclude a
claim . . . if such a remedy would be unfair in the totality of the
circumstances.” Bank Leumi, 233 A.3d at 541 (citation omitted). As Judge
Thompson explained, Congress’s purpose in passing the FDCPA was to create a
federal cause of action for unscrupulous collections separate from a debt’s
underlying validity. Torsiello, LLC, 2014 WL 4758024, at *5. It is thus unfair



authority for the proposition that attorneys are in privity with their clients. Lewis v.
O’Donnell, 674 F. App’x 234, 237 n.5 (3d Cir. 2017) (per curiam) (attorneys were in
privity, at least for claim-preclusion purposes in subsequent FDCPA suit, with
mortgagee they represented in foreclosure action). So I assume for purposes of
analysis that a lack of privity would not prevent application of the entire controversy
doctrine.


                                            5
and contrary to the legislative objectives to collapse the two, holding that
debtors must assert their FDCPA claims against third parties in a narrowly
focused, state collection action. Id. Accordingly, to the extent the motion to
dismiss is based on the entire controversy doctrine, it will be denied.
    B. Claim Preclusion
      Harrison argues that the closely related doctrine of claim preclusion (also
known as res judicata) bars Begum’s suit. New Jersey recognizes claim
preclusion in addition to the entire controversy doctrine. Wadeer v. N.J. Mfrs.
Ins. Co., 110 A.3d 19, 27–28 (N.J. 2015). Claim preclusion requires (1) a final
judgment on the merits in the prior action, (2) parties who are identical to or in
privity with those in the prior action, and (3) “the claim in the later action must
grow out of the same transaction or occurrence as the claim in the earlier one.”
McNeil v. Legis. Apportionment Comm’n, 828 A.2d 840, 859 (N.J. 2003) (citation
omitted). “Claim preclusion applies not only to matters actually determined in
an earlier action, but to all relevant matters that could have been so
determined.” Id. (citation omitted).
      For the same reasons given above, the FDCPA claim did not arise from
the same occurrence that gave rise to the collection action.6 That is, the
occurrence that gave rise to the collection action was the debt itself, but the
occurrence that gave rise to this FDCPA action was Harrison’s litigation tactic.
Therefore, claim preclusion does not bar the FDCPA claim. See Tobing v. Parker
McCay, P.A., Civ. No. 17-474, 2018 WL 2002799, *8 (D.N.J. Apr. 30, 2018)
(claim preclusion did not apply to bar claims that defendants violated FDCPA
in litigating a foreclosure action); Matute v. A.A. Action Collection Co., Civ. No.
16-8863, 2017 U.S. Dist. LEXIS 91537, at *12–13 (D.N.J. June 13, 2017)
(“[T]he preclusive effect of the earlier judgments is not self-evident—the Small
Claims Court actions addressed the Matutes’ alleged debts and this matter

6      Nonetheless, the other two elements appear to be present. See Papera v. Pa.
Quarried Bluestone Co., 948 F.3d 607, 610–11 (3d Cir. 2020) (voluntary dismissal with
prejudice is a final judgment on the merits); Lewis, 674 F. App’x at 237 n.5 (attorneys
were in privity with their clients).


                                           6
attacks the conduct underlying the debt collection . . . .”). To the extent the
motion to dismiss is based on claim preclusion, it will be denied.
   C. Issue Preclusion
      Harrison argues that issue preclusion (also called collateral estoppel)
bars this suit. Issue preclusion bars relitigation of issues (as opposed to claims)
if, in a prior suit, the issue was “(1) actually litigated; (2) previously determined;
and (3) necessary to the previous judgment.” In re Energy Future Holdings
Corp., 990 F.3d 728, 743 n.9 (3d Cir. 2021); accord Adelman v. BSI Fin. Servs.,
Inc., 179 A.3d 431, 436 (N.J. Super. Ct. App. Div. 2018). Issue preclusion thus
differs from claim preclusion in that it applies to matters actually decided,
whereas because “claim preclusion prevents parties from raising issues that
could have been raised and decided in a prior action—even if they were not
actually litigated.” Lucky Brand Dungarees, Inc. v. Marcel Fashions Grp., Inc.,
140 S. Ct. 1589, 1595 (2020).
      I will not apply issue preclusion for two reasons. First, Harrison’s moving
brief does not attempt to explain which FDCPA issues were previously decided
in the prior action. (See Mot. at 16–17.) Issue preclusion is an affirmative
defense, M & M Stone Co. v. Pennsylvania, 388 F. App’x 156, 162 (3d Cir. 2010)
(citation omitted), so Harrison bore the burden to show its application was
apparent from the face of the complaint, see Lupian v. Joseph Cory Holdings
LLC, 905 F.3d 127, 130 (3d Cir. 2018). The failure to provide argument on an
issue for which a party bears the burden results in a forfeiture. See Baldeo v.
City of Paterson, Civ. No. Civ. No. 18-5359, 2020 WL 7778084, at *9 (D.N.J.
Dec. 31, 2020); see also Matute, 2017 U.S. Dist. LEXIS 91537, at *12–13
(declining to apply preclusion when the defendant had devoted only passing
argument in its motion to dismiss).
      Second, and regardless, documents from the prior case do not indicate
that FDCPA issues were raised, let alone decided, in the collection action.
Accordingly, I would not have a basis to apply issue preclusion sua sponte,
even if I were inclined to do so.



                                          7
      Thus, to the extent the motion to dismiss is based on issue preclusion, it
will be denied.
IV.   CONCLUSION
      For the reasons set forth above, the motion to dismiss the complaint is
denied. A separate order will issue.
Dated: May 3, 2021


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                       8
